DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/EP2019/053550 filed 2/13/2019 and US Provisional 62/710375 filed 2/16/2018 is acknowledged.
Preliminary Amendment filed 8/14/2020 is acknowledged.
Amendments to the Specification are acknowledged and accepted.
Claims 7, 17, 22-30 and 32-40 have been cancelled.
Claims 1-6, 8-16, 18-21, and 31 have been amended and remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-6, 8-16, 18-21, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiuchi et al. (USP 10985966B2), hereafter Horiuchi.

Regarding claims 1 and 21,
Horiuchi discloses a method performed by a network node (i.e. base station; Fig. 3) configured to communicate with a wireless device (i.e. terminal; Fig. 4), the network node comprising processing circuitry and a radio interface (Fig. 3), the processing circuitry configured to receive, via the radio interface during a first time period (Fig. 5, 8; slot #0, sTTI#0,1), a portion of a first scheduled transmission (long TTI) having a first transmission power based at least in part on a first transmit power parameter (Fig. 3, 5, 8; Col. 6-8).
Horiuchi further shows receive, via the radio interface during a second time period that at least partially overlaps the first time period (Fig. 5, 8; sTTI#2 of slot #1, short TTI overlapped with long TTI), a second scheduled transmission having a second transmission power based at least in part on a second transmit power parameter different from the first transmit power parameter (Col. 9, lines 25-48) and receive, via the radio interface during a third time period occurring after the second time period (Fig. 5, 8; sTTI#3 of slot #1), a remaining portion of the first scheduled transmission having a third transmission power based at least in part on a third transmit power parameter different from the second transmit power parameter, the third transmit power parameter being based at least in part on at least one operating condition of the second scheduled transmission (Col. 9, lines 48-63; compare with Fig. 16 of the instant application, similarly showing the various power levels for 3 different time periods).


Regarding claims 11 and 31,
Horiuchi discloses a method performed by a wireless device (i.e. terminal; Fig. 4) configured to communicate with a network node (i.e. base station; Fig. 3), the wireless device comprising processing circuitry and a radio interface (Fig. 4), the processing circuitry configured to cause the radio interface to transmit, during a first time period (Fig. 5, 8; slot #0, sTTI#0,1), a portion of a first scheduled transmission (long TTI) having a first transmission power based at least in part on a first transmit power parameter (Fig. 3, 5, 8; Col. 6-8).
Horiuchi further shows processing circuitry configured to cause the radio interface to transmit, during a second time period that at least partially overlaps the first time period (Fig. 5, 8; sTTI#2 of slot #1, short TTI overlapped with long TTI), a second scheduled transmission having a second transmission power based at least in part on a second transmit power parameter different from the first transmit power parameter (Col. 9, lines 25-48) and to cause the radio interface to transmit, during a third time period occurring after the second time period (Fig. 5, 8; sTTI#3 of slot #1), a remaining portion of the first scheduled transmission having a third transmission power based at least in part on a third transmit power parameter different from the second transmit power parameter, the third transmit power parameter being based at least in part on at least one operating condition of the second scheduled transmission (Col. 9, lines 48-63; compare with Fig. 16 of the instant application, similarly showing the various power levels for 3 different time periods).


Regarding claims 2 and 12,
Horiuchi discloses the second scheduled transmission preempts (i.e. punctures/has higher priority than) transmission of the first scheduled transmission during the second time period (Col. 4, lines 11-67; Col. 11, lines 15-40).

Regarding claims 3 and 13,
Horiuchi discloses the at least one operating condition of the second scheduled transmission includes at least one of a duration of the second time period (Col. 5, lines 1-5; priority based on TTI length, i.e. short TTI vs long TTI), the second transmission power (Col. 9, lines 40-47; reducing power for the long TTI to secure the power required for the SR); and a location of the second scheduled transmission within a slot (Col. 9, lines 12-37; waits until the boundary of the slot in which the power of the long TTI can be changed).

Regarding claims 4 and 14,
Horiuchi discloses the third transmit power parameter is based at least in part on at least one of: a duration of the first time period (Fig. 5, 8; remainder of long TTI after sTTI); and the first transmission power (Col. 9, lines 48-63; third transmit power is kept the same after the SR in sTTI#2 ends to maintain constant power of long TTI in slot #1; OR/ Fig. 6, 9A-B; third transmit power is maintained based on first transmit power by puncturing DMRS to secure power needed for short TTI).


Regarding claims 5 and 15,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second transmit power parameter is below a predefined threshold (i.e. Pmax, Fig. 1, 5, 6; Col. 8, lines 57-62; when power required for SR is allocatable) or whether a duration of the second time period is below  a predefined duration threshold (Col. 13, lines 1-32; repetition of SR using multiple sTTIs to satisfy desired transmission power for SR).

Regarding claims 6 and 16,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second transmit power parameter is larger than the first transmit power parameter (i.e. simultaneous transmission of long and short TTI exceeds Pmax) and within a predefined margin of the first transmit power parameter (Fig. 5, 8; Col. 9, lines 40-60; securing transmission power required for transmission of the sTTI SR by reducing the transmission power of the long TTI by the margin needed, i.e. above Pmax as in Fig. 1).

Regarding claims 8 and 18,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether a duration of the second time period is less than a duration of the first time period (i.e. Col. 4-5, lines 37-5; priorities determined based on TTI length among long TTI/short TTI) and within a predefined margin of the duration of the first time period (Fig. 5-6; short TTI equal or less than sTTI#2 of slot #1).
Regarding claims 9 and 19,
Horiuchi discloses the third transmit power is based at least in part on a rule which includes whether the second scheduled transmission occurs within a predefined portion of a slot (Fig. 5-6; SR for sTTI occurs at end of sTTI#0 of slot#0, wait until boundary between slot #0-#1 to change power in order to enable transmission of the SR in a short TTI equal to or less than sTTI#2 of slot #1 based on priority rules/puncturing DMRS/etc.).

Regarding claims 10 and 20,
Horiuchi discloses the first transmission power, second transmission power and third transmission power meet a predefined total output power criteria (Pmax; Fig. 1, 5, 8).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477